DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-8 are pending.  Claims 1-6 are the subject of this FINAL Office Action.  Claims 7-8 are withdrawn.  Any Rejections/Objections not reiterated or maintained in this FINAL Office Action are considered withdrawn in light of Applicant’s response.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, it is not clear what overlaps with what, and in which direction.  Claim 1 states “a second shaping step of shaping a second portion of the three-dimensional shaped article on a top of the first portion in a first direction, wherein the second portion includes an overlapping portion overlapping with the first portion in the first direction and a non-overlapping portion that does not overlap with the first portion in the first direction, the non-overlapping portions forms a space in a second direction between the non-overlapping portion and the first portion, the first direction is orthogonal to the second direction, the non-overlapping portion is in contact with the overlapping portion at one end in the second direction.”  First, it is not clear how a portion has a direction.  A shaped portion can be printed in a certain direction (e.g. in a first direction in the X plane), but it not clear how a printed portion itself has a direction.
Furthermore, it is not clear the dimension(s) of the “space” because the claims fail to state in which direction(s) the space is formed.  For example, the claims fail to state directions in terms of X, Y and Z coordinates or planes.  Thus, one must guess as not only where the space is, but what are its metes and bounds.
Further confusion is found in the overlapping portion and non-overlapping portion.  First, the claims fail to state in which direction(s) the “first portion” and the “second portion” are overlapping (e.g. vertically, horizontally, diagonally, etc.).  Applicants can easily clarify this confusion by amending the require that the “first shaping step of shaping a first portion” is a first extruded layer, and “second shaping step of shaping a second portion” is a second extruded layer on top of the first extruded layer as depicted in the specification and Figures 6-15 (i.e. specifying directions in terms of X, Y and Z coordinates or planes, or vertical, diagonal, horizontal, etc.).
Second, it is not clear what overlaps with what.  Claim 1, clause three (“a second shaping step . . .) states “a second portion of the three-dimensional shaped article having an overlapping portion overlapping with the first portion,” yet states “and that is in contact with the overlapping portion at one end.”  In other words, it is not clear what is “is in contact with the overlapping portion,” or which “one end.”  Three possible interpretations exist: “overlapping portion” “is in contact with the overlapping portion at one end”; or “second portion” “is in contact with the overlapping portion at one end”; or “non-overlapping portion” “is in contact with the overlapping portion at one end.”  The first option means the “overlapping portion” is in contact with itself; the second means the any area of the “second portion” (including “overlapping portion” plus “non-overlapping portion”) is in contact with “overlapping portion”; and the third option means that the “overlapping portion” contacts the “non-overlapping portion,” which it must already by being part of the “second portion.”  Thus, these three interpretations yield different, and sometimes confusing, metes and bounds.	As to “the first direction is orthogonal to the second direction,” it is not clear in which directions of an X, Y Z coordinate system.  For example, they could be orthogonal in the x-y planes, x-z planes or y-z planes.  However, it is unclear how extruded material could be orthogonal in all of the plane arrangements.  In fact, the specification only discloses the first region 910 and second region 920 that form a space under non-overlapping portions 922 (Fig. 11).  

    PNG
    media_image1.png
    272
    484
    media_image1.png
    Greyscale

Yet, this space, or nonoverlapping region is not created solely by extruded material (Fig. 8); rather, a cutting step with cutting tool 210 (to cut off Wb1) is essential after shrinkage Wa1 of the extruded material (Figs. 9-10).  

    PNG
    media_image2.png
    267
    513
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    241
    510
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    494
    media_image4.png
    Greyscale

Furthermore, the purpose is to overcome the following problem:
In the above-mentioned method, even when a nozzle scanning path for shaping an upper layer is set so as to overlap with a nozzle scanning path for shaping a lower layer, due to shrinkage of the actually shaped lower layer, when the upper layer is shaped according to the set scanning path, there is a possibility that the lower layer does not exist in a place to which the shaping material is ejected from a nozzle, and therefore, a three-dimensional shaped article becomes smaller than a desired shape and the shaping accuracy of the three-dimensional shaped article is affected

(Spec, para. 0004).  To this shrink-avoidance end, the next step after Figures 8-11 is to implement a second cutting step (Fig. 13) after “[t]he second portion 920 is shrunk due to shrinkage when the shaping material is cured” (para. 0056; see also id. (“In FIG. 12, the second portion 920 before shrinkage is shown with a broken line, and the second portion 920 after shrinkage is shown with a solid line. Due to the shrinkage of the shaping material, the end portion of the second portion 920 moves by a distance with a length of Wa2 toward the center of the second portion 920.”)).  

    PNG
    media_image5.png
    255
    497
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    278
    494
    media_image6.png
    Greyscale

It is not clear from this description how “the first direction [non-overlapping portion direction] is orthogonal to the second direction [non-overlapping, and space direction].”  The only description is of a space under the non-overlapping portion in the Z-direction.   Furthermore, the only shaping direction disclosed is “shaping path Pm1” and “shaping path Pm2,” which are extruder paths (Figs. 8, 11).  Thus, the metes and bounds of “the first direction [non-overlapping portion direction] is orthogonal to the second direction [non-overlapping, and space direction]” are unclear, even in light of the specification.
In sum, the Office would be required to speculate as to the metes and bounds of the claimed subject matter in order to apply prior art.  The metes and bounds of the directions of the overlapping and non-overlapping regions are essential to applying and distinguishing prior art as shown above with respect to instant Figures 8-13.
The Office suggests to: (1) specify that the shaping steps are in fact layers of extruded material as in Figures 8-13; (2) avoid run-on sentences/clauses and use numerals and other listing devices to clearly specify which features belong with which structures; and (3) specify directions in terms of X, Y and Z coordinates or planes, or vertical, diagonal, horizontal, etc.


Allowable Subject Matter
	The following subject matter from the specification is allowable: the method of Figures 8-13 (including the cutting steps, e.g. in claim 3).  The prior art fails to teach or suggest extruding materials with the disclosed overlapping and non-overlapping regions, then cutting non-overlapping regions extruded material layers after curing in order to improve the shaping accuracy by accounting for shrinkage in the extruded layers (Spec., paras. 0003-0006, 0045, 0053, 0056, 0059, 0061, 0080, Figs. 8-13).  The closest prior art teaches to extrude material layers larger than the previous layer yielding overlapping and non-overlapping regions as in instant Figures 8-13, but fails to teach or suggest to cut cured layers according to the shrinkage using predetermined cutting allowance for the cutting process is ensured after shrinkage of the shaping material in consideration of a shrinkage ratio of the shaping material to be used for shaping the three-dimensional shaped article (US 20160311165; US 20170232674; US 20190030822; US20060158456).

Prior Art
The following prior art is pertinent to extruded material layers with overlapping and non-overlapping areas: US 20170326802; US 10254499; US 20190277475; US 20200147876; US 20170021565; US 20180237627.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743